Citation Nr: 1222130	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  98-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

J. A. Juarbe-Ortiz, M.D.



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

Most recently in May 2007, the Board denied the Veteran's claims for an increased rating for the service-connected schizophrenia and for a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In September 2008, the Court granted a Joint Motion to vacate the May 2007 decision with regard to the noted issues and to remand these matters for further development.  Thereafter, in September 2009, the Board remanded the issues on appeal for additional development, specifically another VA examination.  The Veteran underwent VA examination in July 2010 and the case has been returned to the Board for further review.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In the September 2009 remand, the Board requested that the RO afford the Veteran another VA psychiatric examination to determine the nature and extent of the impairment of the service-connected schizophrenia.  Specifically an examiner was to address (a) whether the Veteran has impaired impulse control; (b) difficulty in adapting to stressful circumstances; (c) an inability to establish and maintain effective relationships; or, (d) is precluded from gainful employment.  In explaining the basis for the opinions and conclusions reached, the examiner was to provide sufficient analysis and meaningful explanation of the VA examinations, private examinations or hospitalizations, i.e. the medical evidence of record.  The Court had held that a prior VA examination was inadequate for evaluating these matters.

The July 2010 report of VA examination reflects that the Veteran had "good" impulse control and was compliant with his treatment that "help him be more tolerance to stressful situation."  The examiner concluded that "Veteran has never been gainfully employed.  Given his diagnosis of schizophrenia characterized episode of poor reliability and episode of poor inside, the productivity is seriously compromised, which result in impairment in the occupational area."  While the July 2010 report of examination indicates that the Veteran has good impulse control, it is unclear whether the Veteran has difficulty in adapting to stressful circumstances; an inability to establish and maintain effective relationships; and, is precluded from gainful employment.  

Additionally, the Board notes that the examiner did not provide sufficient analysis and meaningful explanation of the VA examinations, private examinations or hospitalizations, i.e., the medical evidence of record as requested by the Court.  In this regard, the Board notes that the examiner simply copied the conclusions reached in the July 2006 VA examination report (deemed to be inadequate by the Court), listed the Veteran's history of medication and noted that the Veteran had been previously hospitalized at some point from 1970 to 1976 for his schizophrenia.  The examiner, for example, did not address the May 1997 and August 1998 VA examinations, the September 1998 social and industrial field survey, the testimony of the Veteran's treating psychiatrist offered at the July 1998 RO hearing, an October 2002 statement from the treating psychiatrist and the various VA outpatient treatment records.  In short, the examiner failed to provide sufficient analysis and meaningful explanation of all the medical evidence of record.  Thus, the Board finds that the Veteran should be scheduled, again, for a VA psychiatric examination to evaluate the current severity of his schizophrenia.  See Stegall supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him provide information referable to all recent treatment received for his service-connected schizophrenia.  Based on the response, the RO should undertake all indicated action to obtain copies of all clinical records from any identified treatment source.  The Veteran should also be informed that he can submit evidence to support his claims.  To the extent records are sought but not received, appellant and his attorney should be provided with appropriate notice and the claims file should reflect the attempts made to obtain the records.

2.  The Veteran should then be afforded another VA psychiatric examination, with a VA psychiatrist or psychologist to determine the nature and extent of the impairment of the service-connected schizophrenia.  The claims folder is to be made available for the psychiatrist or psychologist to review.  All studies deemed necessary should be performed.  All clinical manifestations of the Veteran's service-connected schizophrenia should be reported in detail.  The psychiatrist or psychologist should also assign a GAF score based on the Veteran's service-connected schizophrenia.  The psychiatrist or psychologist should explain what the assigned score represents.  

All opinions and conclusions expressed by the psychiatrist or psychologist must be supported by a complete rationale.  Specifically the psychiatrist or psychologist MUST answer the following questions:  (a) does the Veteran have impaired impulse control; (b) does the Veteran have difficulty in adapting to stressful circumstances; (c) does the Veteran have an inability to establish and maintain effective relationships; or, (d) is the Veteran precluded from gainful employment.  In explaining the basis for the opinions and conclusions reached, the psychiatrist or psychologist MUST provide sufficient analysis and meaningful explanation of previous VA examinations (May 1997, August 1998, July 2006, July 2010), VA treatment records (including September 1998 social and industrial field survey), treating physician statements (including the testimony offered by the Veteran's treating psychiatrist in the July 1998 RO hearing and the October 2002 statement of the treating psychiatrist) , private examinations or hospitalizations (including the September 1999 failed attempt at hospitalization), i.e. all the medical evidence of record.

The psychiatrist or psychologist MUST specifically indicate whether the record reflects any change(s) in the severity of the Veteran's schizophrenia at any point(s) during the pendency of this appeal (i.e., since April 1997, when the Veteran filed his claim for an increased rating).  If so, the psychiatrist or psychologist is asked to note the approximate date(s) of any such change(s), as well as provide an assessment of the severity of the Veteran's schizophrenia at each date.

4.  After completion of the above development, the Veteran's claims should be readjudicated (to include, in connection with the increased rating claim, whether staged rating, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate).  If the determinations remain adverse to the Veteran, he and his attorney should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


